DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 21 and dependents, Prior Art of Record does not expressly disclose:
A presentation remote, comprising: an electronic processing device; an input device in communication with the electronic processing device; and a memory storing (i) user settings data, (ii) user identification data, and (iii) processing instructions that, when executed by the electronic processing device, result in: determining an identity of a first user in possession of the presentation remote, authenticating the first user, determining, in accordance with user settings data, first settings associated with the first user, assuming a first configuration consistent with the first settings, determining first content associated with the first user, granting access to the first content for the first user, causing a first portion of the first content to be displayed for a first member of an audience, receiving by the input device an input from the first user to switch to a second portion of the first content, causing, in response to the received input, the second portion of the first content to be displayed for the first member of the audience, determining that the presentation remote has left the possession of the first user, rescinding, in response to the determination that the presentation remote has left the possession of the first user, access to the first content, determining an identity of a second user in possession of the presentation remote, authenticating the second user, determining, in accordance with user settings data, second settings associated with the second user, the second settings differing from the first settings, and assuming a second configuration consistent with the second settings.
LERNER et al (US 9,571,554) discloses a presentation remote, comprising: an electronic processing device; an input device in communication with the electronic processing device; and a memory storing (i) user settings data, (ii) user identification data, and (iii) processing instructions that, when executed by the electronic processing device, result in: determining an identity of a first user in possession of the presentation remote, authenticating the first user, determining, in accordance with user settings data, first settings associated with the first user, assuming a first configuration consistent with the first settings, determining first content associated with the first user, granting access to the first content for the first user, causing a first portion of the first content to be displayed for a first member of an audience (See Figure 3, 4; col. 2, line 38-col. 3, line 15; col. 4, line 1-53).  LERNER fails to disclose receiving by the input device an input from the first user to switch to a second portion of the first content, causing, in response to the received input, the second portion of the first content to be displayed for the first member of the audience, determining that the presentation remote has left the possession of the first user, rescinding, in response to the determination that the presentation remote has left the possession of the first user, access to the first content, determining an identity of a second user in possession of the presentation remote, authenticating the second user, determining, in accordance with user settings data, second settings associated with the second user, the second settings differing from the first settings, and assuming a second configuration consistent with the second settings.
WANG et al (US 2012/0203844) further discloses a presentation remote, comprising: an electronic processing device; an input device in communication with the electronic processing device; and a memory storing (i) user settings data, (ii) user identification data, and (iii) processing instructions that, when executed by the electronic processing device, result in: determining an identity of a first user in possession of the presentation remote, authenticating the first user, determining, in accordance with user settings data, first settings associated with the first user, assuming a first configuration consistent with the first settings, determining first content associated with the first user, granting access to the first content for the first user, causing a first portion of the first content to be displayed for a first member of an audience (Figure 3-6); however WANG fails to disclose receiving by the input device an input from the first user to switch to a second portion of the first content, causing, in response to the received input, the second portion of the first content to be displayed for the first member of the audience, determining that the presentation remote has left the possession of the first user, rescinding, in response to the determination that the presentation remote has left the possession of the first user, access to the first content, determining an identity of a second user in possession of the presentation remote, authenticating the second user, determining, in accordance with user settings data, second settings associated with the second user, the second settings differing from the first settings, and assuming a second configuration consistent with the second settings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624